Eckert, J. Claimant seeks an award for $258.28, for 109,900 pounds of Southern Illinois Nut coal, at $4.70 per ton, furnished to the 122nd Field Artillery on March 22, 1941, under contract with the State of Illinois, No. C-80289. Monthly statements rendered by claimant did not come to the attention of the Adjutant General until October 2, 1941, after the appropriation for payment of such charges had lapsed. The State received the coal on order from an official authorized to contract for the same; claimant submitted a bill therefor within a reasonable time and has not received payment; such nonpayment is due to no fault on the part of the claimant; when the charge was incurred, there remained a sufficient unexpended balance in the appropriation from which payment could have been made. Claimant is therefore entitled to an award. Rock Island Sand and Gravel Company vs. State of Illinois, 8 C. C. R. 165; Elgin, Joliet and Eastern Railway Company vs. State of Illinois, 10 C. C. R. 243. An award is therefore entered in favor of claimant in the sum of $258.28.